Name: Commission Regulation (EC) No 1114/94 of 16 May 1994 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the republics of the former Soviet Union
 Type: Regulation
 Subject Matter: political geography;  trade policy;  trade;  political framework;  processed agricultural produce
 Date Published: nan

 No L 122/8 Official Journal of the European Communities 17. 5. 94 COMMISSION REGULATION (EC) No 1114/94 of 16 May 1994 amending Regulation (EEC) No 2839/93 on the special sale of intervention butter for export to the republics of the former Soviet Union HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2839/93 is hereby amended as follows : ( 1 ) In Article 1 ( 1 ), the maximum quantity of '50 000 tonnes' is replaced by '66 500 tonnes'. (2) Point I of the Annex is replaced by the following : 'I. Allocation of the quantities of butter referred to in Article 1 : (tonnes) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 230/94 (2), and in particular Article 6 (7) thereof, Whereas Article 1 ( 1 ) of Commission Regulation (EEC) No 2839/93 of 18 October 1993 on the special sale of intervention butter for export to the republics of the former Soviet Union (3), as last amended by Regulation (EC) No 797/94 (4), lays down the maximum quantity to be sold in accordance with the allocation by Member State set out in the Annex thereto ; whereas that maximum quantity was fixed in accordance with the quantities laid down in the derogation granted on 22 June 1993 by the Committee of the Protocol regarding milk fat, acting within the framework of the General Agreement on Tariffs and Trade (GATT) ; whereas those quantities were increased by a a Decision of the said Committee of 29 March 1994 ; whereas, therefore, the maximum quantity referred to in Regulation (EEC) No 2839/93 and the allocation by Member State should be amended ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its Chairman, Maximum quantities Germany 1 0 600 Spain 1 6 000 Ireland 29 300 Netherlands 8 000 United Kingdom 2 600 Total 66 500' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 May 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 148, 28 . 6. 1968 , p. 13 . (2) OJ No L 30, 3 . 2. 1994, p. 1 . 0 OJ No L 260, 19 . 10. 1993, p. 8 . 0 OJ No L 92, 9 . 4. 1994, p. 20 .